IT              I
                                                                                            10/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 21-0503


                                         OP 21-0503
                                                                           FILED
 SHYLAH CASSIE HANWAY,                                                      OCT 15 2021
                                                                          Bowen Greenwood
                Petitioner,                                             Clerk of Supreme Court
                                                                           State of Mnntana


       v.
                                                                    ORDER
 KYLE FOUTS, Administrator, Montana State
 Hospital, and ADAM MEIER, Director,
 Department of Health and Human Services,

                Respondents.


        On October 7, 2021, Petitioner Shylah Hanway filed a Petition for Writ of Mandamus.
 Petitioner seeks this writ to direct the Department of Public Health and Human Services to
 comply with the mandates of the August 31, 2021 Order Finding Defendant Unfit to Proceed
 with Suspension of Proceedings and Placement of Defendant for Further Evaluation of the
 Eighth Judicial District Court, Cascade County, or alternatively to require the Department to
 immediately admit Petitioner to some other medically suitable facility for the purpose of
 restoring Petitioner's fitness to proceed in that court's Cause No. DDC-21-492. Petitioner
 further asserts that her admission is warranted for the purpose of restoring her fitness to
 proceed in Cause No. CDC-21-052, also before the Eighth Judicial District Court, in which
 she alleges she was admitted to Montana State Hospital (MSH), released to be reincarerated
 at the Cascade County Detention Center, and that the Cascade County Attorney Office has
 since filed a motion for contempt against MSH for its failure to readmit her in reference to
 that matter.
        Having reviewed the Petition, this Court deems it appropriate to obtain responses in
 accordance with M. R. App. P. 14(7). Recently, this Court ordered an expedited response to
 a factually similar petition for writ of mandamus in Khmelev v. Fouts, No. OP 21-0450,
 Order (Mont. Sept. 15, 2021). In that case, desiring an explanation as to "why statutorily
required and court-ordered interventions under §§ 53-21-1201 and 46-12-202, MCA, failed,"
and fearing continuation of a repeated cycle of dismissal and rearrest while allowing
Petitioner to decompensate and languish without proper care, we requested expedited
responses from Respondents and further requested such responses from the prosecuting
offices and the detention center at issue to inform the Court "about what they have done to
coordinate and accomplish transport of the defendant to MSH to accomplish the commitment
that has been ordered." The same procedure is warranted in the present case.
      Therefore,
      IT IS ORDERED that Montana State Hospital Administrator Kyle Fouts and Director
of the Department of Public Health and Human Services Adam Meier are granted until
October 22, 2021, to prepare, file, and serve a response(s) to the petition for writ of
mandamus on behalf of the Department.
      IT IS FURTHER ORDERED that the Cascade County Attorney and the Cascade
County Detention Center are granted until October 22, 2021, to prepare, file, and serve a
response(s).
      The Clerk is direct to provide a copy of the Order to counsel for Petitioner, all counsel
of record in the Eighth Judicial District Court, Cascade County, Cause Nos. DDC-21-492
and CDC-21-052, the Montana Attorney General's Office, Kyle Fouts, and Adam Meier, as
well as the Honorable John W. Parker and the Honorable John A. Kutzman.
      DATED this 15-111 day of October, 2021.

                                                                 For the Court


                                                           .94 ,44 414..Justice




                                              2